81 F.3d 150
152 L.R.R.M. (BNA) 2128
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.WHITE OAK COAL COMPANY, and its Alter Ego and/or SuccessorParoki Enterprises, Incorporated;  Arlene Deel;Jerry Deel;  Jap Leasing, Incorporated,Respondents.
No. 95-2898.
United States Court of Appeals, Fourth Circuit.
Submitted February 20, 1996.Decided March 21, 1996.

Before HALL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
The National Labor Relations Board petitions for enforcement of its supplemental order issued on August 25, 1995, against the Respondents, White Oak Coal Co., Inc., and its alter ego and/or successor Paroki Enterprises, Inc., JAP Leasing, Inc., Arlene Deel, and Jerry Deel, Haysi, Virginia, their officers, agents, successors and assigns.*  We grant the Board's motion for a default judgment against the corporate Respondents for their failure to respond to the Board's application for enforcement.   Further, we find that substantial evidence on the record as a whole supports the Board's decision and that it is without reversible error.   Accordingly, the Board's order of August 25, 1995 is enforced.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

ENFORCED


*
 White Oak Coal Co., 318 N.L.R.B. 89 (1995)